 Case 3:18-cv-00792-RGJ Document 11 Filed 04/03/19 Page 1 of 3 PageID #: 41




                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION

JUSTIN WASH,                            )
                                        )
             Plaintiff,                 )
                                        )
      vs.                               )     CAUSE NO.: 3:18-CV-00792-RGJ
                                        )
CMH OF KY, INC.                         )
d/b/a OAKWOOD HOMES,                    )
                                        )
             Defendant.                 )

                     JOINT MOTION FOR ENTRY OF
                 PROPOSED AGREED ORDER TO STAY CASE

      Plaintiff, Justin Wash, and Defendant, Oakwood Homes, (collectively “the

Parties”) respectfully request this Court to enter the Proposed Agreed Order filed

contemporaneously with this Motion, which stays the case pending arbitration.

      On January 25, 2019 Defendant filed a Motion to Dismiss and Compel

Arbitration based on the Arbitration Agreement executed between Wash and the

Defendant. The parties agree Arbitration is the proper venue for this action. The

parties agree to a stay of the case pending full arbitration of this matter pursuant to

the terms of the Arbitration Agreement. The parties agree to the entry of the

Proposed Agreed Order to this effect.

      When a suit is brought in federal court on issues that by written agreement

are subject to arbitration, the Federal Arbitration Act (“FAA”) requires that:

      the court in which such suit is pending, upon being satisfied that the
      issue involved in such suit or proceeding is referable to arbitration ...
      shall on application of one of the parties stay the trial of the action
      until such arbitration has been had in accordance with the terms of the
                                           -1-
 Case 3:18-cv-00792-RGJ Document 11 Filed 04/03/19 Page 2 of 3 PageID #: 42




       agreement, providing the applicant for the stay is not in default in
       proceeding with such arbitration. ATAC Corp. v. Arthur Treacher's,
       Inc., 280 F.3d 1091, 1094–95 (6th Cir. 2002).

The Parties have both agreed to arbitration and request the Court to stay this

proceeding pending arbitration so that the Parties may appeal “a final decision with

respect to an arbitration that is subject to this title.” 9 U.S.C. § 16(a)(3). Id.

       Therefore, the Parties respectfully request this Court to enter the Proposed

Agreed Order.



Date: April 3, 2019


                                                  Respectfully submitted,


                                                  /s/ Charles D. Matlock
                                                  Charles D. Matlock, Atty. No. 97515
                                                  Biesecker Dutkanych & Macer, LLC
                                                  101 North Seventh Street, Ste. 601
                                                  Louisville, Kentucky 40202
                                                  Telephone: (502) 561-3443
                                                  Facsimile: (812) 424-1005
                                                  Email: dmatlock@bdlegal.com

                                                   Attorneys for Plaintiff, Justin Wash
                                                  /s/ LaToi D. Mayo (w/ permission)
                                                  LaToi D. Mayo
                                                  Littler Mendelson, PC – Lexington
                                                  333 W. Vine Street, Suite 1720
                                                  Lexington, Kentucky 40507
                                                  Phone: (859) 317-7974
                                                  Fax: (859) 259-0067
                                                  Email: lmayo@littler.com

                                                  Attorneys for Plaintiff, Justin Wash


                                            -2-
 Case 3:18-cv-00792-RGJ Document 11 Filed 04/03/19 Page 3 of 3 PageID #: 43




                           CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of April 2019, a true and correct copy of
the foregoing document has been furnished to the below individuals via the Court’s
electronic filing system and/or by depositing the same in the United States Mail,
postage prepaid to defendant’s counsel on record.


LaToi D. Mayo
Littler Mendelson, PC – Lexington
333 W. Vine Street, Suite 1720
Lexington, Kentucky 40507
Email: lmayo@littler.com



                                        /s/ Charles D. Matlock
                                       Charles D. Matlock




                                          -3-
